DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-2, 5-12 in the reply filed on 9/23/2021 is acknowledged.
Accordingly, claims 3-4 and 13-20 are withdrawn from further consideration.
Claims 1-20 are pending. 
Currently, claims 1-2 and 5-12 are under examination. 

Sequence Rule 
This application contains sequence disclosures that are encompassed by thedefinitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1)and (a)(2). However, this application fails to comply with the requirements of 37 CFR1.821 through 1.825 for the reason(s) set forth below. 
There are sequences in the specification Figure 1A, Figure 1B and Figure 1C that are notaccompanied by SEQ ID NOs. 
In response to this office action, Applicant must comply with the sequence rules,37 CFR 1.821 - 1.825. Failure to comply with these requirements will result inABANDONMENT of the application under 37 CFR 1.821(g). Extensions of time may beobtained by filing a petition accompanied by the extension fee under the provisions of37 CFR 1.136(a). In no case may an applicant extend the period for reply beyond theSIX MONTH statutory period. 
Note, the OFFICE SEQUENCE SEARCH TEAM will NOT conduct sequence search without a proper SEQ ID NO.

Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure thatthe inventor had possession, as of the filing date of the application relied on,of the specific subject matter later claimed by the inventor. Vas-Cath Inc. v.Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). The inventor candemonstrate possession by such descriptive means as words, structures,figures, diagrams, formulas, etc., that fully set forth the claimed invention. 
An inventor needs to show that the inventor was "in possession" of theinvention by describing the invention, with all its claimed limitations, notthat which makes it obvious. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Requiring possession of the invention, and not that which makes it obvious, ensures that the claimed invention does not overreach the scope of the inventor's contribution to the field as described in the patent specification. Reifftn v. Microsoft Corp., 214 F.3d 1342, 1345(Fed. Cir. 2000). Depending on the facts of the case, description of achemical genus can require something more than the description of a singlespecies but less than all species encompassed by the claimed genus. Cf.,Regent of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir.1997). 
When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren't.  In other words, absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical antigen/epitope that in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence, see MPEP 2163. 

Here, with respect to an antibody specific for binding to the aggregate protein, wherein the antibodies include one or more heavy chain variable regions. These antibodies are a genus.  The unpredictability is best demonstrated by the recent court decision in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be classified as a set of human antibodies defined functionally by their high affinity and neutralizing activity to the human IL-12 antigen. However, AbbVie did not disclose any structural features common to the members of the genus. Rather, AbbVie's patent described only one type of structurally similar antibodies rather than antibodies representative of the full scope of the genus.

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

Concerning the Sanofi case, the Court also commented:

“An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to
distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed
that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular
amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s
testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody-antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

The Sanofi case (Amgen vs. Sanofi Fed. Cir. 2021) and the instant case has some similarity, i.e. claiming an antibody based on antigen, i.e. binding to aggregate protein. It is not the structure of the antigen (e.g. SEQ ID No. for epitopes), rather it is the structure of the ANTIBODY that would satisfy the written description in view of Safoni case, e.g. CDRs, heavy and light chain or Fab (emphasis added). It is also well-known in the art that the antibody bind to the same epitope may have different internal structures (CDRs).  The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

X1X2X3X4X5X6X7X8X9X10X11X12X13X14  as expression on the heavy chain variable region.  First, as has been discussed above, absence of evidence to the contrary, CDRs (1-6), heavy and light chain, or Fab are essentially to define an antibody structurally in view of Sanofi case law.  Second, Applicants merely recite ONLY heavy chain variable region, with possible combinations of 31x106 (3x4x9x4x6x8x4x2x6x2x8x2). The claims 2 and 12 encompass a huge genus.  However, applicant merely presents pertinent data Figure 1A, five species. University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “  Thus far, the disclosed species are not sufficient justifying the whole genus. Lastly, given the fact that lack of information on light chain variable, the unpredictability of the binding to the aggregate protein is high because both variables of light and heavy chain participate in the binding of antigen (protein), and no information of the light chain is provided here (See below illustration). 


    PNG
    media_image1.png
    695
    669
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by O’Nuallain (US 20090232733).

O’Nuallain teaches manufacturing an antibody for therapeutic purpose, e.g. diabetes, myeloma or Alzheimer’s disease. These pathological diseases are associated with fibril (aggregate form of specific protein relative to monomer). O’Nuallain teaches generating the fibril specific antibody by contacting patient’s sera with fibril proteins followed by identification and isolation of the antibody (read on the instant composition claim 1 and claim 6)(See Abstract; section 0012-0013; Examples 2-5). 

With regard to claim 5, O’Nuallain teaches the antibody can be heavy and light chain, and single chain fragment (See section 0013 and 0041).
	
With regard to claim 8, O’Nuallain also teaches using buffers for storage of the antibody (See section 0067). 

With regard to claim 7, 9 11, O’Nuallain teaches the antibody or fragments thereof can be used for diagnosis, monitoring and/or treatment purpose (See Abstract; section 0077-79; Example 4). 

Claim(s) 1, 5, 6-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nitsch (US 20100202968).

Nitsch teaches manufacturing an antibody for therapeutic purpose, e.g. diabetes, myeloma or Alzheimer’s disease. These pathological diseases are associated with fibril (aggregate form of specific protein relative to monomer). Nitsch teaches generating the fibril specific antibody by contacting patient’s sera with fibril proteins followed by identification and isolation of the antibody (read on the instant composition claim 1 and claim 6)(See Abstract; section 0004-0006; 0014-0017; Examples 2-6). e

With regard to claim 5, Nitsch teaches the antibody can be heavy and light chain, and single chain fragment (See section 0065).
	
With regard to claim 8, Nitsch also teaches using buffers for storage of the antibody (See example 2-3). 

With regard to claim 7, 9 11, Nitsch teaches the antibody or fragments thereof can be used for diagnosis, monitoring and/or treatment purpose (See Abstract; section 004-007). 


Claim(s) 1, 6-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Solomon (US 20040052766).

Solomon teaches manufacturing an antibody for therapeutic purpose, e.g. Alzheimer’s disease. These pathological diseases are associated with fibril (aggregate form of specific beta-amyloid protein relative to monomer). Solomon teaches generating the fibril specific antibody by contacting patient’s sera with fibril proteins followed by identification and isolation of the antibody (read on the instant composition claim 1 and claim 6)(See Abstract; section 0018-0020; Examples 2-5)

With regard to claim 7, 9 11, Solomon teaches the antibody or fragments thereof can be used for diagnosis, monitoring and/or treatment purpose (See Abstract; section 0074-0078). 


					Conclusion 

10.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641